243 P.3d 136 (2010)
238 Or. App. 454
Robert L. RIEMENSCHNEIDER, Plaintiff-Appellant,
v.
CROOK COUNTY, a political subdivision of the State of Oregon; and State of Oregon, by and through the Department of Land Conservation and Development, Defendants-Respondents.
06CV0074; A141016.
Court of Appeals of Oregon.
Argued and Submitted June 10, 2010.
Decided November 17, 2010.
Edward P. Fitch, Redmond, argued the cause for appellant. With him on the briefs was Bryant, Emerson & Fitch, LLP.
Stephanie L. Striffler, Senior Assistant Attorney General, argued the cause for respondent State of Oregon. With her on the briefs were John R. Kroger, Attorney General, and Jerome Lidz, Solicitor General. David M. Gordon, Crook County Counsel, joins in the answering brief for respondent Crook County.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
*137 PER CURIAM.
Affirmed. Powell v. State of Oregon, 238 Or.App. 678, ___ P.3d ___ (2010).